Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Henry J. Shikani on March 23rd 2021. 
The application has been amended as follows:
Cancel claims 10-12 and 22.

REASONS FOR ALLOWANCE
Claims 1-9 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Jasko et al. (US 4,465,703) discloses of a cocoa butter equivalent comprising at least 50% mono unsaturated symmetric triglycerides selected from the group consisting of POP, StOSt and POSt and of deodorizing the cocoa butter equivalent at 240ºC for 60 minutes (see Jasko column 3, lines 5-66; Examples 2-5). However, neither Jasko, nor any other prior art reference discloses deodorizing cocoa 
Moreover, during a telephone interview on March 23rd 2021, Applicant’s Attorney, Mr. Henry J. Shikani, authorized the cancelation of non-elected claims 10-12 and 22 by Examiner’s amendment. Claims 10-12 and 22 are directed to an invention non-elected with traverse in the reply filed on March 23rd 2018.
In light of the above, the rejections of record are untenable and thus, claims 1-9 and 14-21 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Assaf  Zilbering /AZ/
Examiner, Art Unit 1792

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792